—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Village of East Hills, dated August 20, 1999, terminating the petitioner’s employment as a motor equipment operator in the Department of Sanitation, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Lally, J.), dated April 10, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the respondent Village of East Hills terminating the petitioner’s employment was not arbitrary or capricious, as it had a rational basis (see, Matter of Macina v North Salem Cent. School Dist., 221 AD2d 538, 539; Matter of Atkinson v Koch, 161 AD2d 152). Altman, J. P., H. Miller, Smith and Cozier, JJ., concur.